                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

FERISSA TALLEY,                               )
                                              )
                        Plaintiff,            )
                                              )
vs.                                           )       Case No. 19-00493-CV-W-ODS
                                              )
U.S. DEPARTMENT OF LABOR,                     )
                                              )
                        Defendant.            )

       ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S SECOND MOTION TO
        RECONSIDER AND REVERSE ORDER GRANTING DOL MOTION TO STAY
       On October 24, 2019, the Court denied without prejudice Plaintiff’s Motion to
Reconsider because the motion violated Local Rules 7.0(d)(1)(A) and 7.0(d)(3). Doc. #11.
Today, Plaintiff filed another motion to reconsider. Doc. #12. The Court notes Plaintiff
included a table of authorities, but the motion still exceeds the page limitation.
       The Court presumes Plaintiff excluded her brief’s “factual background” section when
calculating the length of her brief. However, Local Rule 7.0 declares “statements of fact –
including facts presented under Rules 9.1(d)(2) or 56.1 – do no count toward these page
limitations.” L.R. 7.0(d)(2). Local Rule 9.1 pertains to Social Security matters, and Local Rule
56.1 relates to summary judgment motions. Plaintiff’s motion does not fall under either rule.
       Also, when a motion not requiring a statement of facts (e.g., a motion to dismiss, a
motion to reconsider) is filed, the practice in this Court is to limit the suggestions in support to
fifteen pages, excluding any tables, signature block, certificate of service and exhibits. Any
“background” or “facts” section for said motions is included in the page limitation. Moreover,
Plaintiff’s “factual background,” which is roughly eight pages, is not limited to facts. Instead, it
is rife with arguments and contentions.
       For these reasons, the Court, once again, denies Plaintiff’s motion to reconsider without
prejudice. If Plaintiff chooses to file yet another motion to reconsider and that motion fails to
comply with the Local Rules, the Court’s denial of the motion will be denied with prejudice.
IT IS SO ORDERED.
                                                      /s/ Ortrie D. Smith
DATE: October 28, 2019                                ORTRIE D. SMITH, SENIOR JUDGE
                                                      UNITED STATES DISTRICT COURT
